 

Exhibit 10.2

 

Lazydays Holdings, Inc.

Amended and Restated 2018 Long Term Incentive Plan

 

Section 1. Purpose. The purpose of the Lazydays Holdings, Inc. 2018 Amended and
Restated Long Term Incentive Plan is to provide an incentive for attracting,
retaining and motivating officers, employees, directors and/or service providers
and prospective officers, employees, directors and/or service providers of the
Company and/or its subsidiaries by aligning the interests of such individuals
with the success of the Company and to incentivize those parties to remain in
the service of the Company and/or its subsidiaries by providing for the grant of
awards tied to the proprietary interests of the Company.

 

Section 2. Definitions. When used in this Plan, unless the context otherwise
requires, the following terms shall have the meanings set forth next to such
terms:

 

(a) “Applicable Exchange” shall mean The Nasdaq Stock Market or such other
securities exchange as may at the applicable time be the principal market for
the Shares.

 

(b) “Award” shall mean an award granted under this Plan as described in Section
5 hereof.

 

(c) “Award Agreement” shall mean a written or electronic agreement entered into
between the Company and the Grantee in connection with an Award (including any
notice of an Award executed and delivered by the Company to a Grantee and which
is countersigned or acknowledged by such Grantee).

 

(d) “Beneficial Owner” means a “beneficial owner,” as such term is defined in
Rule 13d-3 under the Exchange Act (or any successor rule thereto).

 

(e) “Board” shall mean the Board of Directors of the Company.

 

(f) “Cause” shall, with respect to any Grantee, have the meaning assigned to
such term (if so defined) in the employment agreement between the Grantee and
the Company Group, if any, or if the Grantee does not have an employment
agreement with the Company Group, shall mean (i) such Grantee’s failure to
substantially perform the duties set forth in any agreement with the Company
Group (other than any such failure resulting from such Grantee’s Disability);
(ii) such Grantee’s failure to carry out, or comply with, in any respect any
lawful directive of the Board; (iii) such Grantee’s commission at any time of
any act or omission that results in, or may reasonably be expected to result in,
a conviction, plea of no contest, plea of nolo contendere, or imposition of
unadjudicated probation for any felony or crime involving moral turpitude; (iv)
such Grantee’s unlawful use (including being under the influence) or possession
of illegal drugs on the Company Group’s premises or while performing such
Grantee’s duties and responsibilities; (v) such Grantee’s commission at any time
of any act of fraud, embezzlement, misappropriation, misconduct, conversion of
assets of the Company Group, or breach of fiduciary duty against the Company
Group (or any predecessor thereto or successor thereof); (vi) such Grantee’s
material breach of any agreement with the Company Group (including without
limitation, any breach of the restrictive covenants of any agreement); (vii)
such Grantee’s neglect of the duties or services such Grantee is to provide to
the Company Group; (viii) such Grantee’s negligence or intentional harm to the
Company Group; or (ix) such Grantee’s willful misconduct or violation of any
policy of the Company Group; provided, however, that with respect to any
failure, breach or neglect described in clauses (i), (ii), (vi) or (vii) above,
and so long as such failure, breach or neglect (as applicable) is curable, the
Grantee shall have ten (10) days after receipt of written notice from the
Company Group in which to cure the failure, breach or neglect described in such
notice, and the determination as to whether any such failure, breach or neglect
(as applicable) shall have been cured within such 10-day period shall be made by
the Board. If the failure, breach or neglect (as applicable) is not cured by the
Grantee within such 10-day period (as determined by the Board), Cause shall be
deemed to have occurred.

 

1

 

 

(g) “Change in Control” shall, unless otherwise determined by the Committee in
the applicable Award Agreement, mean the occurrence of any of the following:

 

(i) any Person or Group, other than the Company, any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
is or becomes the Beneficial Owner, directly or indirectly, of more than fifty
percent (50%) of the combined voting power of the Company’s then outstanding
voting securities entitled to vote generally in the election of members of the
Board (including by way of merger, consolidation or otherwise);

 

(ii) the consummation of a sale or disposition, in one or a series of related
transactions, of all or substantially all of the assets of the Company and its
subsidiaries, taken as a whole, to any Person or Group;

 

(iii) the consummation of a merger, consolidation or reorganization of the
Company (other than in which the stockholders of the Company, immediately before
such merger, consolidation or reorganization, own, directly or indirectly
immediately following such merger, consolidation or reorganization, at least
fifty percent (50%) of the combined voting power of the outstanding voting
securities of the corporation resulting from such merger, consolidation or
reorganization);

 

(iv) the approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company; or

 

(v) during any period of two (2) consecutive years, individuals who at the
beginning of such period constituted the Board (together with any new members of
the Board whose election by such Board or whose nomination for election by the
stockholders of the Company was approved by a vote of a majority of the members
of the Board of the Company, then still in office, who were either Directors at
the beginning of such period or whose election or nomination for election was
previously so approved) (the “Incumbent Board”) cease for any reason to
constitute a majority of the Board then in office; provided that, any member of
the Board appointed or elected to the Board to avoid or settle a threatened or
actual proxy contest shall in no event be deemed to be an individual on the
Incumbent Board.

 

Notwithstanding the above, in the event that an Award is “nonqualified deferred
compensation” subject to Section 409A and Change in Control is a payment,
delivery or issuance event, or changes the time and form of payment, delivery or
issuance, an event shall not constitute a Change in Control for purposes of such
payment, delivery or issuance (or change in time and form of payment) unless
that Change in Control also constitutes a “change in the ownership of a
corporation,” a “change in the effective control of a corporation,” or a “change
in the ownership of a substantial portion of a corporation’s assets,” in each
case, within the meaning of Treasury Regulation Section 1.409A-3(i)(5)
promulgated under Section 409A.

 

(h) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto and the rules and regulations issued thereunder.

 

(i) “Committee” shall mean the Committee hereinafter described in Section 3
hereof.

 

(j) “Common Stock” shall mean the Company’s common stock, $0.0001 par value per
share.

 

(k) “Company” shall mean Lazydays Holdings, Inc., a Delaware corporation, or its
successor.

 

(l) “Company Group” shall mean the Company and its direct and indirect majority
owned subsidiaries. Any reference in this Plan and in any Award Agreement to the
“Company Group” shall mean and be a reference to all of the entities included in
the definition of Company Group on a collective basis and each entity included
in the definition of Company Group on an individual basis, unless otherwise
specified in the Plan or such Award Agreement or the context otherwise requires.

 

(m) “Disability” with respect to any Grantee, except as may be otherwise
determined by the Committee (taking into account any Section 409A
considerations), shall have the meaning given to such term in any employment
agreement, consulting agreement or other similar agreement, if any, to which
such Grantee is a party, or, if there is no such agreement (or if any such
agreement does not define disability), “Disability” shall mean the inability to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death, or which can be expected to last for a continuous period of not less than
twelve (12) months. The Committee shall have discretion to determine if a
Disability has occurred.

 

2

 

 

(n) “Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor thereto.

 

(o) “Fair Market Value” shall mean, unless otherwise determined by the
Committee, the closing price of a Share on the Applicable Exchange on the date
of measurement or, if Shares were not traded or quoted on the Applicable
Exchange on such measurement date, then on the next preceding date on which
Shares were traded or quoted, all as reported by such sources as the Committee
may select. If the Common Stock is not listed on a national securities exchange,
Fair Market Value shall be determined by the Committee using any reasonable
method of valuation, taking into account, to the extent appropriate, Sections
409A and 422 of the Code.

 

(p) “Grantee” shall mean a person who receives an Award under the Plan.

 

(q) “Group” means “group,” as such term is used for purposes of Section 13(d) or
14(d) of the Exchange Act.

 

(r) “Incentive Stock Options” shall mean an Option that is intended to meet the
requirements of Section 422 of the Code and that is so designated in the
applicable Award Agreement as an “incentive stock option” and that, in fact, so
qualifies.

 

(s) “Nonqualified Stock Option” shall mean an Option that is not an Incentive
Stock Option.

 

(t) “Option” shall mean a conditional right, granted under Section 8 hereof, to
purchase Common Stock at a specified price at or during specified time periods.

 

(u) “Person” means any “person,” as such term is used for purposes of Section
13(d) or 14(d) of the Exchange Act.

 

(v) “Plan” shall mean this Lazydays Holdings, Inc. 2018 Long Term Incentive
Plan, as set forth in this document and as such Plan may be amended,
supplemented, amended and restated or otherwise modified from time to time.

 

(w) “Restricted Stock” shall mean Common Stock granted in accordance with
Section 7 hereof.

 

(x) “Restricted Stock Unit” shall mean a right to receive Common Stock or cash
in an amount equal to the Fair Market Value of Common Stock granted in
accordance with Section 6 hereof.

 

(y) “Section 409A” shall mean Section 409A of the Code and the rules and
regulations and other guidance promulgated thereunder.



 

(z) “Section 424 Employee” means an employee of the Company or any “subsidiary
corporation” or “parent corporation” as such terms are defined in and in
accordance with Section 424 of the Code. The term “Section 424 Employee” also
includes employees of a corporation issuing or assuming any Options in a
transaction to which Section 424(a) of the Code applies.





 

(aa) “Shares” shall mean shares of Common Stock.

 

(bb) “Stock Appreciation Right” shall mean a conditional right to receive the
excess of the Fair Market Value of a Share on the date the Stock Appreciation
Right is exercised over the exercise price of the Stock Appreciation Right in
accordance with Section 9 hereof.

 

(cc) “Stockholder Approval Date” means the date on which this Plan (as amended
and restated) is approved by stockholders of the Company eligible to vote on the
election of directors, by a vote sufficient to meet the requirements of Section
422 of the Code and applicable requirements under the rules of the Applicable
Exchange.

 

(dd) “Subsidiary Governing Body” shall mean the board of directors, board of
managers or other governing body of the Company Group.

 

3

 

 

Section 3. Administration.

 

(a) The Plan shall be administered by the Compensation Committee of the Board or
such other committee of the Board as the Board may designate from time to time
(the “Committee”), which shall be composed of not less than two directors. To
the extent required by applicable law, each member of the Committee shall be (i)
a “Non-Employee Director” within the meaning of Rule 16b-3 under the Exchange
Act, and (ii) an “independent director” under the rules of any national
securities exchange or national securities association, as applicable. The
members of the Committee shall be selected by, and serve at the pleasure of, the
Board. Any member of the Committee may resign by giving written notice thereof
to the Board, and any member of the Committee may be removed at any time, with
or without cause, by the Board. Any vacancy on the Committee shall be filled by
the Board, in its sole discretion.

 

(b) The Committee shall have full power and authority to administer the Plan and
such powers and authority as may be necessary or appropriate for the Committee
to carry out its functions as described herein, including, but not limited to,
(i) select the individuals to whom Awards may from time to time be granted and
determine the types of Awards and terms and conditions of such Awards; (ii)
exercise all of the powers granted to it under the Plan; (iii) complete
authority to construe, interpret, implement and administer the Plan, any Awards
granted under the Plan and any Award Agreements; (iv) prescribe, amend and
rescind rules and regulations relating to the Plan, any Awards granted under the
Plan and any Award Agreements, including rules governing its own operations; (v)
make all determinations necessary or advisable in administering the Plan, any
Awards granted under the Plan and any Award Agreements; (vi) correct any defect,
supply any omission and reconcile any inconsistency in the Plan, any Awards
granted under the Plan or in any Award Agreements; (vii) amend the Plan, any
Awards granted under the Plan and any Award Agreements to reflect changes in
applicable law; (viii) delegate such powers and authority to such person as it
deems appropriate with respect to the Plan, any Awards granted under the Plan
and any Award Agreements; (ix) determine whether any failure, violation, breach,
act, omission, occurrence, fact, circumstance or matter constitutes Cause; (x)
determine whether, to what extent and under what circumstances Awards may be
settled or exercised in cash, Common Stock, other Awards, other property, net
settlement, or any combination thereof, or canceled, forfeited or suspended, and
the method or methods by which Awards may be settled, exercised, canceled,
forfeited or suspended; (xi) waive any conditions under any Awards (including
any such conditions contained in any Award Agreements); (xii) determine the Fair
Market Value; and (xiii) make any other determination and take any other action
consistent with the Plan that the Committee deems necessary or advisable for the
administration of the Plan, whether or not expressly set forth herein.

 

(c) The Committee’s (or, if applicable, its delegates’) determinations under the
Plan need not be uniform and may be made by the Committee selectively among
Grantees and potential Grantees, whether or not such persons are similarly
situated. The determination of the Committee on all matters relating to the
Plan, any Awards granted under the Plan or any Award Agreement shall be final,
binding and conclusive. No member of the Committee shall be liable for any
action or determination made by the Committee with respect to the Plan, any
Award Agreement or any Award.

 

(d) The Committee may employ counsel, consultants, accountants, appraisers,
brokers or other persons at the expense of the Company. The Committee, the
Company and the officers and directors of the Company shall be entitled to rely
upon the advice, opinions or valuations of such persons.

 

Section 4. Eligibility for Awards. Awards under the Plan shall be made to such
members of the Board and any Subsidiary Governing Body and such officers,
employees, service providers and prospective officers, employees and service
providers of the Company Group as the Committee selects in its sole discretion.
Notwithstanding the foregoing, Incentive Stock Options may only be granted to
Section 424 Employees in accordance with Section 422 of the Code.

 

4

 

 

Section 5. Awards Under the Plan.

 

(a) Subject to adjustment as provided in Section 15, the total number of shares
of Common Stock authorized for Awards granted under the Plan shall be 4,424,566
shares of Common Stock, which includes 3,824,566 Shares that are issuable
pursuant to outstanding Awards or are available for Awards under the Plan prior
to the Stockholder Approval Date, plus any Shares subject to Awards under the
Plan that are outstanding on the Effective Date that are forfeited, expire or
otherwise terminate without issuance of such Shares after the Effective Date. If
any Shares subject to an Award are forfeited, repurchased or reacquired by the
Company pursuant to the Plan or the applicable Award Agreement, or if any Award
has expired, terminated or been cancelled for any reason whatsoever or otherwise
terminates without issuance of Shares or is settled for cash (in whole or part),
then such Shares shall again be available to be issued hereunder pursuant to the
terms and conditions of the Plan.

 

(b) Awards may be made under the Plan in the form of Options, Stock Appreciation
Rights, Restricted Stock, Restricted Stock Units, warrants or other securities
which may be convertible, exercisable or exchangeable for or into Common Stock
or cash, or securities that may be denominated or payable in, valued in whole or
in part by reference to, or otherwise based on or related to Common Stock, as
the Committee determines is in the interest of the Company. Nothing herein
contained shall be construed to prohibit the issuance of Awards at different
times to the same person.

 

(c) Each Award granted under the Plan shall be evidenced by an Award Agreement
which shall contain such provisions (such as vesting, and manner and method of
conversion, exchange or exercise (to the extent applicable)) as the Committee in
its discretion deems necessary or desirable, consistent with the terms of this
Plan. The duration of any Award that is convertible, exchangeable or exercisable
for or into Common Stock shall have a duration that is fixed by the Committee,
in its sole discretion, but in no event shall such Award remain in effect for a
period of more than ten (10) years (five (5) years for grants of Incentive Stock
Options to 10% stockholders in accordance with Section 422 of the Code) from the
date of grant.

 

Section 6. Restricted Stock Units.

 

(a) The Committee shall have the authority to grant an Award of Restricted Stock
Units, in such amounts and subject to such terms and conditions as the Committee
may determine in its discretion, not inconsistent with the terms of the Plan.

 

(b) Each Restricted Stock Unit granted under the Plan shall represent a right to
receive, on the applicable delivery date determined by the Committee and
specified in the Award Agreement, one Share or cash in an amount equal to the
Fair Market Value of one Share on such delivery date. In the event that there is
no applicable delivery date specified in the Award Agreement, the applicable
delivery date shall be deemed to be the date that the Restricted Stock Units are
no longer subject to a risk of forfeiture.

 

(c) Restricted Stock Units granted hereunder shall be subject to such conditions
and risk of forfeiture as the Committee may determine at the time the Award is
granted, which such conditions and risk of forfeiture may be based on continuing
employment or service with the Company Group, achievement of pre-established
performance objectives, a combination of such conditions or such other
conditions as the Committee shall consider appropriate in its discretion.

 

(d) The Grantee shall have no rights as a stockholder of the Company with
respect to any Restricted Stock Units, unless and until such Restricted Stock
Units are settled in Common Stock.

 

Section 7. Restricted Stock.

 

(a) The Committee shall have the authority to grant an Award of Restricted
Stock, in such amounts and subject to such terms and conditions as the Committee
may determine in its discretion, not inconsistent with the terms of the Plan.

 

(b) Except as otherwise set forth in the applicable Award Agreement, the Grantee
of Restricted Stock shall generally have the rights and privileges of a holder
of Common Stock. At the discretion of the Committee and provided in an Award
Agreement, dividends and distributions on Common Stock, if any, with respect to
Restricted Stock may be either currently paid to the Grantee or withheld by the
Company for the Grantee’s account. Each Grantee of Restricted Stock shall be a
stockholder of the Company.

 

5

 

 

(c) Restricted Stock granted hereunder shall be subject to such conditions and
risk of forfeiture as the Committee may determine at the time the Award is
granted, which such conditions and risk of forfeiture may be based on continuing
employment or service with the Company Group, achievement of pre-established
performance objectives, a combination of such conditions or such other
conditions as the Committee shall consider appropriate in its discretion.

 

(d) Shares of Restricted Stock are actual shares of Common Stock issued to a
Grantee and shall be evidenced in such manner as the Committee may deem
appropriate, including book-entry registration or issuance of one or more stock
certificates. Any certificate issued in respect of shares of Restricted Stock
shall be registered in the name of the applicable Grantee and shall bear an
appropriate legend referring to the terms, conditions and restrictions
applicable to such Award. The Committee may require that the certificates
evidencing such shares be held in custody by the Company until the restrictions
thereon shall have lapsed.

 

Section 8. Options.

 

(a) The Committee shall have the authority to grant an Award of Options, in such
amounts and subject to such terms and conditions as the Committee may determine
in its discretion, not inconsistent with the terms of the Plan.

 

(b) The price per Share to be purchased pursuant to the exercise of any Option
shall be fixed by the Committee at the time of grant; provided, however, that
the exercise price per Share to be purchased pursuant to the exercise of an
Option shall, in accordance with Section 409A, not be less than the Fair Market
Value of a share of Common Stock on the date on which the Option is granted if
it is intended for such Option to be exempt from Section 409A. Notwithstanding
the foregoing, an Incentive Stock Option granted to a ten percent stockholder
shall have an exercise price of at least one hundred ten percent (110%) of the
Fair Market Value of a Share on the date of grant.

 

(c) At the time of grant, the Committee shall designate whether the Option is to
be an Incentive Stock Option or a Nonqualified Stock Option; provided, however,
that if the Award Agreement contains no indication, the Option shall be a
Nonqualified Stock Option. Notwithstanding the foregoing, the Company shall have
no liability to any Grantee or any other person if an Option designated as an
Incentive Stock Option fails to qualify as such at any time.

 

(d) Options granted hereunder shall contain such terms and conditions as the
Committee shall deem appropriate in its discretion. The vesting of any such
Option shall be as provided in the applicable Award Agreement and may relate to
performance of the Company Group, continuing employment or service with the
Company Group, a combination of the foregoing or such other terms and conditions
as deemed appropriate by the Committee in its discretion.

 

(e) An Option, after the grant thereof, shall be exercisable by the Grantee (or
such other person entitled to exercise the Option or such portion of the Option)
at such rate and times as may be fixed at the time of grant by the Committee.

 

(i) An Option shall be exercised, in whole or in part, by the delivery of a
written exercise notice, in a form reasonably satisfactory to the Committee,
duly signed by the Grantee (or such other person entitled to exercise the Option
or such portion of the Option) to such effect or through such other procedures
established by the Committee or the Company’s third party administrator),
together with the Award Agreement and the full purchase price of the Common
Stock purchased pursuant to the exercise of the Option, to the Committee or an
officer of the Company appointed by the Committee for the purpose of receiving
the same. The payment of the full purchase price shall be made as follows: (A)
in cash; (B) by cashier’s check payable to the order of the Company; (C) if the
Committee, in its discretion, so permits, by delivery to the Company of Common
Stock which shall be valued at their Fair Market Value on the date of exercise
of the Option (provided, however, that a holder may not use any Common Stock to
pay the purchase price unless the holder has beneficially owned such Common
Stock for at least six months); (D) a cashless exercise program that the
Committee may approve, from time to time in its discretion, pursuant to which a
Grantee may elect to concurrently provide irrevocable instructions (i) to such
Grantee’s broker or dealer to effect the immediate sale of the purchased Shares
and remit to the Company, out of the sale proceeds available on the settlement
date, sufficient funds to cover the exercise price of the Option plus all
applicable taxes required to be withheld by the Company by reason of such
exercise, and (ii) to the Company to deliver the certificates for the purchased
Shares directly to such broker or dealer in order to complete the sale or (E) by
such other methods as the Committee may, in its discretion, permit from time to
time. In the event that the Option shall be exercised pursuant to Section 13 by
any person other than the Grantee, appropriate proof of the right of such person
to exercise the Option must be delivered together with the written exercise
notice.

 

(ii) To the extent that an Option that is designated to be an Incentive Stock
Option fails to meet the requirements of Section 422 of the Code, such Option
(or the part of such Option) shall be deemed a Nonqualified Stock Option.

 

6

 

 

(iii) Notwithstanding any other provision of the Plan or of any Option, no
Option granted pursuant to the Plan may be exercised at any time when the Option
or the granting or exercise thereof violates any law or governmental order or
regulation.

 

(iv) The Grantee shall have no rights as a stockholder of the Company with
respect to the Common Stock subject to such Option unless and until such Grantee
shall have exercised such Option, paid the exercise price (and any applicable
withholding taxes) and become a holder of record of the purchased Common Stock.

 

Section 9. Stock Appreciation Rights.

 

(a) The Committee shall have the authority to grant an Award of Stock
Appreciation Rights, in such amounts and subject to such terms and conditions as
the Committee may determine in its discretion, not inconsistent with the terms
of the Plan.

 

(b) A Stock Appreciation Right is a right to receive payment in Common Stock
and/or cash equal to the excess of the Fair Market Value of a Share on the date
the Stock Appreciation Right is exercised over the exercise price of the Stock
Appreciation Right, multiplied by the number of Shares with respect to which the
Stock Appreciation Right is exercised.

 

(c) The exercise price of a Stock Appreciation Right shall be fixed by the
Committee at the time of grant; provided, however, that the exercise price of
each Stock Appreciation Right shall, in accordance with Section 409A, not be
less than the Fair Market Value of a Share on the date on which the Stock
Appreciation Right is granted if it is intended for such Stock Appreciation
Right to be exempt from Section 409A.

 

(d) Stock Appreciation Rights granted hereunder shall contain such terms and
conditions as the Committee shall deem appropriate. The vesting of any Stock
Appreciation Rights shall be as provided in the applicable Award Agreement and
may relate to performance of the Company Group, continuing employment or service
with the Company Group, a combination of the foregoing or such other terms and
conditions as deemed appropriate by the Committee in its discretion.

 

(e) A Stock Appreciation Right, after the grant thereof, shall be exercisable by
the Grantee (or such other person entitled to exercise the Stock Appreciation
Right or such portion of the Stock Appreciation Right) at such rate and times as
may be fixed at the time of grant by the Committee.

 

(i) A Stock Appreciation Right shall be exercised, in whole or in part, by the
delivery of a written exercise notice, in a form reasonably satisfactory to the
Committee, duly signed by the Grantee (or such other person entitled to exercise
the Stock Appreciation Right or such portion of the Stock Appreciation Right) to
such effect, together with the Award Agreement, to the Committee or an officer
of the Company appointed by the Committee for the purpose of receiving the same.
In the event that the Stock Appreciation Right shall be exercised pursuant to
Section 13 by any person other than the Grantee, appropriate proof of the right
of such person to exercise the Stock Appreciation Right must be delivered
together with the written exercise notice.

 

(ii) Notwithstanding any other provision of the Plan or of any Stock
Appreciation Rights, no Stock Appreciation Rights granted pursuant to the Plan
may be exercised at any time when the Stock Appreciation Rights or the granting
or exercise thereof violates any law or governmental order or regulation.

 

7

 

 

(iii) The Grantee shall have no rights as a stockholder of the Company with
respect to any Common Stock, unless and until such Grantee shall have exercised
his or her Stock Appreciation Right, and then only if and to the extent such
Stock Appreciation Rights are settled in Common Stock and the Grantee becomes a
holder of record of Common Stock acquired pursuant to the exercise of the Stock
Appreciation Right.

 

Section 10. Performance Awards.

 

(a) The Committee shall have the authority to grant Awards that are subject to
certain performance objectives.

 

(b) The performance objectives for Awards may be based upon one or more of the
following criteria, as selected by the Committee and specified at the time of
grant: (i) consolidated income before or after taxes; (ii) EBITDA; (iii)
adjusted EBITDA; (iv) net operating income; (v) net income; (vi) net income per
Share; (vii) book value per Share; (viii) total stockholder return; (ix) expense
management; (x) return on investment; (xi) improvements in capital structure;
(xii) profitability of an identifiable business unit; (xiii) maintenance or
improvement of debt to equity ratio or other ratios; (xiv) stock price; (xv)
funds from operations, as the same may or may not be adjusted; (xvi) cash flow;
(xvii) working capital; and (xviii) such other standards as determined by the
Committee in its sole discretion. Performance objectives may be in respect of
the performance of the Company, the Company Group (which may be on a
consolidated basis), or one or more entities in the Company Group, and may be
applied on an absolute basis and/or be relative to one or more peer group
companies or indices, or any combination thereof, all as the Committee shall
determine.

 

Section 11. Other Awards. The Committee is authorized to grant such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Common Stock, as deemed by the
Committee to be consistent with the purposes of the Plan.

 

Section 12. Change in Control.

 

(a) Except as provided in an Award Agreement, upon the occurrence of a Change in
Control which occurs while the Grantee is still employed by, or, for a member of
the Board or a consultant of the Company Group, in service with, the Company
Group, all of the Grantee’s unvested Awards shall immediately become vested
and/or exercisable, convertible or exchangeable, as applicable.

 

(b) In addition, in the event of the consummation of a reorganization of the
Company, a merger, consolidation or other business combination of the Company
with or into any other entity, a sale or other disposition of all or
substantially all of the assets of the Company, the purchase of assets or stock
of another entity, or other similar corporate transaction, including but not
limited to, a Change in Control, with respect to any Award that is denominated
or valued with respect to, or convertible, exchangeable or exercisable for or
into, Common Stock, the Committee may, in its sole discretion, (i) provide for
the assumption of such Awards theretofore granted, or the substitution for such
Awards of new awards of the successor company or a parent or subsidiary thereof,
with appropriate adjustments as to the number and kinds of shares and related
exercise, conversion or purchase prices, consistent with Section 15 hereof; (ii)
provide written notice to any holder of such Award that the Award shall be
terminated to the extent that it is not converted, exchanged or exercised prior
to a date certain specified in such notice (which date shall be no sooner than
the consummation of any such transaction) or (iii) provide that the holder of
any such Award, to the extent then vested, shall be entitled to receive from the
Company an amount equal to the product of (A) the excess, if any, of (x) the
Fair Market Value of a share of Common Stock (determined on the basis of the
amount received by a holder of Common Stock in connection with such transaction
and consistent with Section 409A, if applicable) with respect to a share of
Common Stock over (y) the purchase price, exercise price or conversion price
which would be payable or otherwise applicable for a share of Common Stock upon
the conversion, exchange or exercise of such Award and (B) the number of shares
of Common Stock subject to the vested portion of the Award not theretofore
converted, exchanged or exercised. Any actions under this Section 12 shall, to
the extent applicable, be in accordance with the regulations promulgated under
Section 409A and Section 424, as applicable, so as not to cause a modification
or deemed new grant of the Award.

 

8

 

 

Section 13. Restrictions on Transfer. Except as otherwise provided in an Award
Agreement or pursuant to the laws of descent and distribution,

 

(a) No Awards of Common Stock may be transferred until vested; provided,
however, that the Grantee may Transfer such unvested Awards to any one or more
of the Grantee’s family members if agreed to by the Committee and, as a
condition to such transfer, the Transferee shall execute and deliver to the
Company (i) a written undertaking, in form and substance satisfactory to the
Committee, that such transferee shall transfer any Awards (vested or unvested)
back to the Grantee if such transferee ceases to be a family member of such
Grantee and (ii) a written agreement acknowledging that such transferred Award
is subject to vesting, may never become vested and is subject to the terms and
conditions of the Plan and the Award Agreement. Any proposed transfer of vested
Awards of Common Stock shall be in accordance with the Award Agreement.

 

(b) Awards that are denominated or valued with respect to, or convertible,
exchangeable or exercisable for or into, Common Stock may not be transferred at
any time prior to settlement, conversion, exercise or exchange thereof.

 

Section 14. Section 409A of the Code. It is intended that all Awards under this
Plan and any Award Agreement, either be exempt from or comply with Section 409A
so as to avoid taxation under Section 409A and the regulations and rules
thereunder. Any ambiguity in this Plan and any Award Agreement shall be
interpreted to comply with the foregoing. To the extent applicable, (i) each
amount or benefit payable pursuant to this Plan and any Award Agreement shall be
deemed a separate payment for purposes of Section 409A and (ii) in the event the
equity of the Company is publicly traded on an established securities market or
otherwise and the Grantee is a “specified employee” (as determined under the
Company’s administrative procedure for such determinations, in accordance with
Section 409A) at the time of the Grantee’s termination of employment, any
payments under this Plan or any Award Agreement that are payable upon
termination of employment and deemed to be deferred compensation subject to
Section 409A shall not be paid or begin payment until the earlier of the
Grantee’s death and the first day following the six (6) month anniversary of the
Grantee’s date of termination of employment. For any Awards that are
nonqualified deferred compensation subject to Section 409A, any iteration of the
word “termination” (e.g., “terminated”) with respect to a Grantee’s employment
or service, shall mean a separation from service within the meaning of Section
409A and the regulations thereunder. Notwithstanding the foregoing, neither the
Company Group, any stockholder of the Company nor any of their respective
affiliates shall be liable for, and each Grantee shall be solely liable and
responsible for, any taxes (or interest or penalties) that may be imposed on
such Grantee under Section 409A with respect to such Grantee’s receipt of any
Award and payment thereunder.

 

Section 15. Adjustment. In the event of any dividend or other distribution
(whether in the form of cash, Common Stock, other securities, or other
property), recapitalization, reclassification, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, liquidation, dissolution, or sale, transfer, exchange or other
disposition of all or substantially all of the assets or stock of the Company,
or exchange of Common Stock or other securities of the Company, issuance of
warrants or other rights to purchase Common Stock or other securities of the
Company, or other similar corporate transaction or event (an “Event”), and, in
the Committee’s opinion, such Event affects the Common Stock such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan or with respect to an Award, then the Committee
may, in its sole and absolute discretion and in such manner as it may deem
equitable, adjust any or all of the following: (i) the number and kind of shares
of Common Stock (or other securities or property) with respect to which Awards
may be granted or awarded; (ii) the number and kind of shares of Common Stock
(or other securities or property) subject to outstanding Awards; and (iii) the
grant or exercise price with respect to any Award. Any such adjustments shall be
made in accordance with Section 409A and Section 424 of the Code (to the extent
applicable) unless otherwise determined by the Committee in its sole discretion.
For the avoidance of doubt, in no event shall any regularly scheduled
distribution or dividend paid pursuant to a distribution or dividend policy
established by the Board constitute extraordinary dividends or extraordinary
distributions.

 

Section 16. Amendment, Suspension or Termination of the Plan. The Board may from
time to time suspend, discontinue, terminate, revise or amend (i) the Plan in
any respect whatsoever and (ii) any Award Agreement, to the extent provided in
such Award Agreement; provided, however, that in no event shall any such action
adversely affect the rights of any Grantee in any material respect (without
regard to any effect resulting from the individual circumstances of such
Grantee) with respect to any previously granted Award without such Grantee’s
consent, except to the extent such action is required by, or is necessary to
comply with, law; provided, further, that no amendment shall be made without the
approval of the Company’s stockholders to the extent such approval is required
by applicable law or the listing standards of the Applicable Exchange. No Awards
shall be made under the Plan after the tenth anniversary of the Effective Date.

 

9

 

 

Section 17. Income Tax Withholding. If the Company determines it is required to
withhold any amounts by reason of any federal, state or local tax rules or
regulations in respect of any Award, the Company shall be entitled to deduct and
withhold such amounts from any cash payments to be made to the holder of such
Award. In any event, the holder shall pay to the Company or make arrangements
satisfactory to the Company, promptly when requested by the Company, sufficient
funds to meet the requirements of such withholding; and the Company shall be
entitled to take and authorize such steps as it may deem advisable in order to
have such funds made available to the Company out of any funds or property
(including, if permitted by the Committee in its sole discretion, Common Stock
that would otherwise be issuable to the holder pursuant to the Award) due or to
become due to the holder of such Award. Such withholding taxes may be paid by
the withholding of Common Stock which would be paid or delivered pursuant to
such grant or exercise of the Award only if permitted by the Committee, in its
discretion. Notwithstanding the foregoing or anything else in the Plan to the
contrary, in no event may Common Stock with a Fair Market Value in excess of the
legally required withholding amount based on the minimum statutory withholding
rates (or, as permitted by the Company, such other rate as will not cause
adverse accounting consequences and is permitted under applicable tax
withholding rules) for federal and state tax purposes that are applicable to
such supplemental taxable income be withheld for the payment of tax obligations
(in whole or part). The Committee may establish such procedures as it deems
appropriate for the settlement of withholding obligations with respect to an
Award.

 

Section 18. General Provisions.

 

(a) No Right to Employment or Service. Nothing contained in this Plan, any Award
Agreement or any Stockholder Agreement shall confer upon any Grantee the right
to continue in the employ of, or association with, the Company Group or any
affiliate of the Company Group, or affect any rights which the Company Group or
any such affiliate may have to terminate such employment or association for any
reason at any time.

 

(b) Non-Uniform Determinations. The Committee’s determinations of Awards under
the Plan need not be uniform and may be made by it selectively among persons who
receive or are eligible to receive Awards (whether or not such persons are
similarly situated). Without limiting the generality of the foregoing, the
Committee shall be entitled, among other things, to make non-uniform and
selective determinations, and to enter into non-uniform and selective Award
Agreements, as to the person to receive Awards under the Plan, and the terms and
provisions of any Awards granted under the Plan.

 

(c) Freedom of Action. Nothing contained in the Plan, any Award or any Award
Agreement hereunder shall be construed to prevent the Company Group or any
affiliate of the Company Group or any of the holders of Shares from taking any
corporate action, including, but not limited to, any recapitalization,
reorganization, merger, consolidation, dissolution or sale, which is deemed by
the Company Group, any such affiliate or any such holder of Shares to be
appropriate or in its or their best interest, whether or not such action would
have an adverse effect on the Plan or any Awards thereunder.

 

(d) Section Headings; Construction. The section headings contained herein are
for the purpose of convenience only and are not intended to define or limit the
contents of the sections. All words used in this Plan shall be construed to be
of such gender or number, as the circumstances require. Unless otherwise
expressly provided, the word “including” does not limit the preceding words or
terms.

 

(e) Governing Law. This Plan, any Award, and any Award Agreement hereunder and
any conflicts arising hereunder or thereunder or related hereto or thereto shall
be governed by, and construed under, the laws of the State of Delaware, all
rights and remedies being governed by said laws, regardless of the laws that
might otherwise govern under applicable principles, to the fullest extent
permitted by law, of conflicts of laws.

 

(f) Confidentiality. By acceptance of an Award, each Grantee agrees to maintain
in confidence and not disclose the terms of this Plan, any Award granted
hereunder or any Award or any Award Agreement (except to the extent required by
law or to the Grantee’s immediate family and his or her professional advisors).

 

10

 

 

(g) Severability; Entire Agreement. In the event any provision of this Plan, any
Award Agreement or any Award shall be held illegal, invalid or unenforceable for
any reason, the illegality, invalidity or unenforceability shall not affect the
remaining provisions of this Plan, such Award or such Award Agreement (as
applicable) and such illegal, invalid or unenforceable provision shall be deemed
modified as if the illegal, invalid or unenforceable provision had not been
included. The Plan, any Award Agreement and any Stockholder Agreement contain
the entire agreement of the parties with respect to the subject matter hereof
and thereof and supersede all prior agreements, promises, covenants,
arrangements, communications, representations and warranties between them,
whether written or oral, with respect to the subject matter hereof and thereof.

 

(h) Survival of Terms; Conflicts. The provisions of this Plan shall survive the
termination of this Plan to the extent consistent with, or necessary to carry
out, the purposes thereof. To the extent of any conflict between the Plan, any
Award Agreement and any Stockholder Agreement, the Stockholder Agreement shall
control; provided, however, that the Plan may impose greater restrictions or
grant lesser rights than any Stockholder Agreement; and provided, further, that
any Award Agreement may impose greater restrictions or grant lesser rights than
either any Stockholder Agreement or the Plan. Subject to the second proviso in
the immediately preceding sentence, in the event of any conflict between the
Plan and any Award Agreement, the Plan shall control.

 

(i) No Third Party Beneficiaries. Except as expressly provided herein or
therein, none of the Plan, any Award Agreement or any Stockholder Agreement
shall confer on any person other than the Company and the Grantee any rights or
remedies thereunder.

 

(j) Successors and Assigns. The terms of this Plan shall be binding upon and
inure to the benefit of the Company, its subsidiaries and their successors and
assigns.

 

(k) Notices. All notices, requests, waivers and other communications under the
Plan or any Award Agreement shall be in writing and shall be deemed to be
effectively given, sent, provided, delivered or received (i) when personally
delivered to the party to be notified, (ii) when sent by confirmed facsimile or
by electronic mail (“e-mail”) to the party to be notified, (iii) three (3)
business days after deposit in the United States mail, postage prepaid, by
certified or registered mail with return receipt requested, addressed to the
party to be notified or (iv) one (1) Business Day after deposit with a national
overnight delivery service, postage prepaid, addressed to the party to be
notified with next-business day delivery guaranteed, in each case sent or
addressed to the Company at its principal office and to the Grantee at the
Grantee’s mailing address, facsimile number or e-mail address as carried in the
record books of the Company or at such other mailing address, facsimile number
or e-mail address as the Grantee may from time to time designate in writing to
the Company.

 

(l) Unfunded Plan. Unless otherwise provided in an Award Agreement, Awards
payable under the Plan shall be payable in Shares or from the general assets of
the Company and no special or separate reserve, fund or deposit shall be made to
assure payment, delivery or issuance of such Awards. No Grantee or other person
shall have any right, title or interest in any fund or in any specific asset
(including shares of Common Stock, except as expressly otherwise provided) of
the Company or any subsidiary of the Company by reason of any Award hereunder.
To the extent that a Grantee or other person acquires a right to receive
payment, delivery or issuance pursuant to any Award, such right shall be no
greater than the right of any unsecured general creditor of the Company.

 

(m) Clawback. Notwithstanding any other provision of this Plan or any Award
Agreement to the contrary, all Awards (and/or any amount received with respect
to such Awards) shall be subject to reduction, cancellation, forfeiture or
recoupment to the extent necessary to comply with applicable law, stock exchange
listing requirements, or any recoupment policy of the Company. In addition, the
Committee may, in its sole discretion, specify in an Award Agreement that the
Grantee’s rights, payments and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture or recoupment upon the occurrence
of certain specified events, in addition to any otherwise applicable vesting or
performance conditions of an Award. Such events may include, but shall not be
limited to, termination of employment or services for cause, termination of the
Grantee’s provision of services to the Company or any of its subsidiaries,
breach of noncompetition, confidentiality or other restrictive covenants that
may apply to the Grantee, or restatement of the Company’s financial statements
to reflect adverse results from those previously released financial statements,
as a consequence of errors, omissions, fraud, or misconduct.

 

11

 

 

(n) Issuance of Shares and Compliance with Securities Act. If at any time
counsel to the Company shall be of the opinion that any sale or delivery of
Shares pursuant to Award is or may in the circumstances be unlawful or result in
the imposition of excise taxes on the Company under the statutes, rules or
regulations of any applicable jurisdiction, the Company shall have no obligation
to make such sale or delivery, or to make any application or to effect or to
maintain any qualification or registration under the Securities Act or
otherwise, with respect to Shares or Awards, and the right to exercise any
Option or other Award shall be suspended until, in the opinion of said counsel,
such sale or delivery shall be lawful or will not result in the imposition of
excise taxes on the Company. Upon termination of any period of suspension under
this Section, any Award affected by such suspension which shall not then have
expired or terminated shall be reinstated as to all shares available before such
suspension and as to shares which would otherwise have become available during
the period of such suspension, but no such suspension shall extend the term of
such Award unless provided in the Award Agreement.

 

(o) Effective Date. The Plan (as amended and restated) will become effective
upon the Stockholder Approval Date. No Awards shall be granted under the Plan
beyond ten (10) years after the date the Board first approved the Plan on
January 16, 2018, but Awards granted on or before the expiration of the Plan
shall remain valid in accordance with their terms, and may extend beyond such
expiration date. At the time an Award is made or amended or the terms or
conditions of an Award are changed in accordance with the terms of the Plan or
the Award Agreement, the Committee may provide for limitations or conditions on
such Award.

 

12

 

 